Exhibit 10.4

 
AGREEMENT FOR ASSET TRANSFER


THIS AGREEMENT is made between the Transferor, Yuan Qisheng (hereinafter
referred to as “Party A”) and the Transferee, Jiangsu Dambon Mechanical
&  Electrical Co., Ltd. (hereinafter referred to as “Party B”)


WHEREAS:


1.  
To revitalize assets and adjust industrial structure, Party B decides to
transfer its assets, liabilities and future businesses with respect to Mahjong
machine manufacturing.



2.  
Party B agrees to take over the abovementioned assets, liabilities and future
businesses under the terms and conditions hereof.



NOW THEREFORE, to further specify the rights and obligations of both Parties and
through sufficient consultation, both Parties have reached the following
agreement with respect to the details of the transfer:


ARTICLE 1    SCOPE OF OBJECTS


1.  
Assets to be transferred by Party A to Party B shall be the assets, liabilities
and future businesses identified by both Parties, including houses and
buildings, equipment, current accounts, and so forth. The specific scope thereof
shall be as stipulated in the itemized list of objects.



ARTICLE 2    CONSIDERATION


It is agreed by both Parties that the total price for the objects to be
transferred from Party A to Party B shall be determined on the basis of the
price negotiated by both Parties, namely RMB 29,516,880.54 (tax included).


For fixed assets such as houses, buildings and equipment, the base price shall
be the price quoted by Party A for the time being. It is agreed by both Parties
to employ an evaluation institution with relevant qualification to evaluate the
assets and issue an evaluation report prior to September 31, 2009. If the
absolute value of difference between the evaluated price and the base price is
more than 10%, the consideration for the transfer of assets shall be separately
negotiated and agreed by both Parties.


ARTICLE 3     DATE OF TRANSACTION OF TRANSFER


It is agreed by both Parties that the transaction date for the transfer of
objects by Party A to Party B shall be July 1, 2009.


ARTICLE 4    METHOD AND TERM OF PAYMENT


1.  
Party B shall, prior to December 31, 2011, pay in currency fund the
consideration listed in Article 2 in installment.

 
1

--------------------------------------------------------------------------------



 
2.  
Party B is not obligated to pay the interests relating to the payment, nor shall
it be obligated to provide any surety such as security and mortgage.



ARTICLE 5    DELIVERY OF TRANSFERRED ASSETS


1.  
Party A shall, within ten (10) days as of the date when this Agreement become
effective, deliver the objects to be transferred hereunder. Both Parties shall
go through relevant formalities for the takeover.



2.  
Both Parties shall jointly coordinate with Party A’s creditors and debtors and
transfer the debts and credits stipulated in the list of objects under Party B’s
name.



ARTICLE 6    UNDERTAKINGS AND WARRANTS


1.  
Contents of both Parties’ statements and preface shall be true, accurate and
non-misleading;



2.  
Till the date of this Agreement, there is not any mortgage, pledge, lien,
guarantee and any other third party right on Party A’s assets to be transferred
hereunder; any contingent liability relating to the objects to be transferred
hereunder after the date of this Agreement shall be assumed by Party A.



3.  
From the date when the assets under Article 4 hereof are delivered, titles and
risks of the objects transferred hereunder shall be transferred to Party B.



4.  
When necessary, both Parties shall conclude all documents and take all measures
to make the assets transfer under this Agreement effective in the sense of law.



5.  
Party A shall not engage in any business related to or competitive to Party A’s
current business.



ARTICLE 7    REGISTRATION FOR OWNERSHIP TRANSFER


Party B shall be responsible for going through procedures for the registration
for transfer of ownership of the transferred assets and Party A shall provide
necessary assistance and issue relevant formalities.


ARTICLE 8    TAXES AND DUTIES


1.  
Party A shall pay all the unpaid taxes and duties incurred prior to the date of
transaction of transfer.



2.  
Relevant taxes and duties resulting from the transfer, including ownership
transfer registration fees, deed tax and stamp duty shall be assumed by both
Parties in accordance with pertinent laws.



ARTICLE 9    LIABILITY FOR BREACH OF CONTRACT


1.  
In case that Party A fails to deliver the assets to Party B within the time
stipulated in this Agreement, Party A shall pay Party B liquidated damages
equivalent to 0.05% of the value of the undelivered assets for each day overdue.
If it is more than three (3) month overdue, Party B shall be entitled to
discharge this Agreement and Party A shall return to Party B the transfer price
already paid by Party B;

 
2

--------------------------------------------------------------------------------


 
2.  
In case that Party B fails to make payment within the time stipulated in Article
4 hereof, Party B shall pay Party A liquidated damages equivalent to 0.05% of
the overdue amount for each day overdue. If it is more than three (3) month
overdue, Party A shall be entitled to discharge this Agreement.



3.  
In case of any loss suffered by one Party due to the other Party’s breach of
contract, the defaulting Party shall indemnify the other Party.



ARTICLE 10  EFFECTUATION OF THE AGREEMENT


This Agreement shall become effective upon the signatures and seals of duly
authorized representatives of both Parties.


ARTICLE 11  MODIFICATION OF THE AGREEMENT


In case of modification to any provision of the Agreement or separate conclusion
of supplementary contract, relevant rules shall be observed by both Parties.


ARTICLE 12  MISCELLANEOUS


1.  
Upon the transfer of assets, Party B shall make proper arrangement for the
workers and staff previously employed by Party A.



2.  
Anything uncovered in this Agreement shall be solved through consultation by
both Parties. If there is no agreement reached through consultation, either
Party may bring a lawsuit to the competent court.



3.  
This Agreement is in duplicate, with each Party holding one (1) copy.



4.  
The annex hereto shall be an integral part of this Agreement and shall have the
same legal effect as the original copy of this Agreement.



Annex: Itemized List of Objects to be Transferred


Party A:
Authorized Representative:


Party B:
Authorized Representative:


Date: June 10, 2009
 
 
 
3
 
 